Citation Nr: 0503611	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 27, 2001, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1992 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The case was previously before the Board in January 2004, at 
which time it was remanded for compliance with the Veterans 
Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for tinnitus was first received on July 27, 2001.

2.  A disability rating of 10 percent was issued in February 
2002 with notice provided that same month; July 27, 2001, was 
established as the effective date for the award of service 
connection.


CONCLUSION OF LAW

The criteria for an effective date prior to July 27, 2001, 
for grant of service connection for tinnitus have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1992 to 
December 1995.  His primary occupational specialty was a 
towed artillery systems technician.

The veteran submitted his original claim for service 
connection for hearing loss, knee disability, and back 
disability in February 1996.  He did not mention tinnitus at 
the time he filed that claim.  He was service connected for 
hearing loss of the right ear by way of a rating decision in 
April 1996 with notice provided that same month.  The veteran 
was not afforded a VA examination at the time he filed his 
claim.  His service connection for hearing loss of the right 
ear was predicated on his service medical records (SMRs).

Service medical records were associated with the claims file 
for the period from February 1992 to December 1995.  In an 
entry dated November 30, 1994, it was noted that the veteran 
reported trouble hearing and ringing in both ears.  The 
veteran was around small arms weapons fire the day before 
without hearing protection and the ringing in his ears 
resulted.  There was no prior history of tinnitus in service 
noted.  There were no further complaints of ringing in the 
ears noted in the SMRs.  The veteran's December 1995 physical 
examination was negative for any complaint of tinnitus by the 
veteran.

The veteran submitted an informal claim in July 2001 to 
increase his disability rating for his service-connected 
hearing loss and to get service connection for tinnitus.  The 
claim was received on July 27, 2001.

The veteran was afforded a VA examination in January 2002.  
The veteran's chief complaint was right ear hearing loss and 
bilateral tinnitus.  The veteran related that he served as an 
artillery technician while in service.  He estimated that his 
hearing loss and tinnitus began in 1994.  The examiner 
reported that the veteran stated that he had constant 
bilateral tinnitus.  The examiner opined that it was as 
likely as not that the veteran's tinnitus resulted from noise 
exposure during service.  

The veteran was granted service connection for tinnitus by 
way of a rating decision in February 2002 with notice provide 
the same month.  The effective date for his claim was set as 
July 27, 2001.

The veteran filed a notice of disagreement (NOD) in March 
2002.  He indicated that he believed the effective date of 
his claim should be retroactive to February 1996, the date he 
filed his claim for hearing loss.  He claimed that he told a 
VA doctor in 1996 about the ringing in his ears.  

The veteran elected to have a videoconference hearing at the 
RO in Muskogee in May 2003.  At the hearing the veteran's 
representative repeatedly made reference to the veteran's 
"first" examination.  The veteran indicated that he 
mentioned the tinnitus to the first examiner.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2004).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court), has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report" does 
not establish an intent on the part of the veteran to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998)

In this case, the evidence of record shows that the veteran 
filed an informal claim for service connection for tinnitus 
in July 2001.  It was received on July 27, 2001.  The veteran 
did not include tinnitus as a disability when he filed his 
claim for service connection for hearing loss in February 
1996.  Additionally, there was no evidence of record of a 
current diagnosis of tinnitus at that time.

The veteran indicated on his NOD that he told a VA doctor in 
1996 that he had ringing in his ears.  The veteran's 
representative repeatedly made reference to the veteran's 
"first" VA examination at the videoconference hearing in 
May 2003.  However, as stated above, there is no evidence to 
indicate that the veteran was afforded a VA examination prior 
to filing his claim for tinnitus in July 2001.  

The Board notes that the RO established a date of July 27, 
2001, as the effective date for service connection for 
tinnitus.  This was based on the date that the veteran filed 
his claim.  The veteran maintained that his effective date 
should be made retroactive to his claim for hearing loss 
filed in 1996.  However, there is no evidence to indicate 
that the veteran filed a claim or otherwise sought to 
establish service connection for tinnitus prior to July 27, 
2001.  Because his claim was not received within a year of 
his separation from military service, the earliest date that 
may be assigned for the award of service connection is the 
date his claim was received, which happens to be the date the 
RO assigned.  The veteran's claim for an earlier date is 
denied.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in September 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.

The RO granted service connection in February 2002.  The 
veteran was informed that his claim for service connection 
for tinnitus was assigned a 10 percent disability rating from 
the date that he filed his claim-July 27, 2001.  

The RO wrote to the veteran again in September 2004 and 
notified him of the evidence/information required to 
substantiate his claim for an earlier effective date.  He was 
advised to submit any evidence to show that he submitted a 
claim for tinnitus prior to July 27, 2001.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records.  The veteran was afforded a 
VA examination.  The veteran has not alleged that there is 
any outstanding evidence that would support his contention 
that service connection should be awarded at an earlier date.  
The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that the VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2004).  


ORDER

Entitlement to an effective date earlier than July 27, 2001, 
for the award of service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


